    Case 3:20-cv-01997-N-BH Document 7 Filed 09/14/20                            Page 1 of 1 PageID 63



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

HUGH MICHAEL GLENN, #09541-078,                          )
              Movant,                                    )             No. 3:20-CV-1997-N-BH
vs.                                                      )             No. 3:16-CR-0447-N-1
                                                         )
UNITED STATES OF AMERICA,                                )
               Respondent.                               )             Referred to U.S. Magistrate Judge1

                                                    ORDER

        Before the Court is the Motion, received on September 9, 2020 (doc. 6), under 28 U.S.C. §

2255, seeking to vacate, set aside, or correct sentence by a person in federal custody. On July 30,

2020, it was recommended that the movant’s initial motion for an extension of the one-year statute

of limitations to file a § 2255 motion be dismissed for lack of jurisdiction, unless he filed his § 2255

motion within the fourteen-day period for objecting to the recommendation, or by some other

deadline set by the Court. (See doc. 3.) The movant’s deadline to file his § 2255 motion was

extended, and he has now filed his formal motion. Accordingly, the July 30, 2020 findings,

conclusions, and recommendation, which have not yet been accepted, are hereby VACATED.

        SO ORDERED this 14th day of September, 2020.



                                                               ___________________________________
                                                               IRMA CARRILLO RAMIREZ
                                                               UNITED STATES MAGISTRATE JUDGE




1
  By Special Order 3-251, this habeas case has been automatically referred for findings, conclusions, and
recommendation.
